 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe furnished by the aforesaid Regional Director,shall, after being signed by theRespondent as indicated,be returned forthwith to the Regional Director for dis-position by him.(c)Notify the Regional Director,.in writing,within 10 days'from the date of thisOrder,what steps have been taken to comply herewith.15It is further recommendedthat,unless within 20 days from the date of receipt of this Trial Examiner'sDecision,Respondent notify said Regional Director,in writing,that it will comply with theforegoing Recommended Order,the National Labor Relations Board issue an orderrequiring Respondent to take the aforesaid action.35 Inthe event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TOALL MEMBERSOF LOCAL 239,INTERNATIONAL BROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AND TO ALLEMPLOYEESOF ABBEY AUTOPARTS CORP.Pursuant to the RecommendedOrderof a Trial Examinerof the National LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tionsAct, asamended,you are notified that:WE WILL NOT for a period of1year fromAugust 31, 1963, picket,or causeto bepicketed,or threatento picket Abbey Auto Parts Corp., wherean objectthereof isto forceor require Abbey Auto Parts Corp.to recognize or bargaincollectivelywith us, or to force or require the employeesof the aforesaid Com-pany to accept or select us as their collective-bargaining representative.WE WILL NOT picket,or causeto be picketed,or threatento picket AbbeyAuto Parts Corp., wherean objectthereofis toforce or require Abbey AutoParts Corp.to recognize or bargaincollectively with us, or to forceor requirethe employees of the aforesaidCompanyto accept or select us astheir collective-bargaining representative, where avalidelectionwhich wedid not win has beenconductedby the National LaborRelations Board among the employees ofAbbey Auto Parts Corp.within the preceding 12 months.LOCAL 239, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA,Labor Organization.Dated-------------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building,745 Fifth Avenue, New York,New York,Telephone No.751-5500, if they have any question concerning this notice or compliance with itsprovisions.The Halsey W. Taylor CompanyandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Ca, e No. 8-RC-5433.May 19,1964DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a. stipulation for certification upon consent election, anelection by secret ballot was conducted on February 19, 1964, underthe supervision and direction of the Regional Director for the EighthRegion, among employeesin anagreed unit.Upon the conclusion ofthe balloting, the parties were furnished with a tally of ballots which147 NLRB No. 1. THE HALSEY W. TAYLOR COMPANY17showed that, of approximately 107 eligible voters, 52 cast valid ballotsfor, and 49 against, the Petitioner.Thereafter, the Employer filedtimely objections to conduct affecting the results of the election.After an investigation, the Regional Director issued his attachedReport on Objections, in which he recommended that objection No. 1be sustained, objection No. 2 be overruled, and that the election be setaside and a new election ordered.The Petitioner filed timely excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act,-the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Brown, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act :All production and maintenance employees at the Employer'sWarren, Ohio, plant, excluding all office clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act.5.The Boai-d has considered the Employer's objections, the Re-gional Director's report, and the Petitioner's exceptions thereto, andadopts the Regional Director's recommendation to set aside theelection.'[The Board set aside the election conducted herein on February 19,1964.][Text of Direction of Second Election omitted from publication.]'The Petitioner's exceptions,in our opinion,raise no substantial issues which wouldwarrant reversal of the Regional Director's findings and recommendations.As no excep-tions were filed to the Regional Director's recommendation that objection No. 2 be over-ruled, this recommendation is adoptedpro forma.REPORT ON OBJECTIONSPursuant to a stipulation for certification upon consent election executed on Febru-ary 11, 1964,and approved by Regional Director Philip Fuscoon February 13,1964,. an election was. conducted on February 19, 1964, among the employees in thefollowing unit:.All production,and maintenance employees,excluding all office clerical em-ployees, professional employees,guards,and supervisors as defined in the Act.756-236-65-vol. 147-3 IsDECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon conclusion of the balloting the parties were furnished a tally of ballotswhich showed that of approximately 107 eligible voters, 101 cast ballots of which52 were for the Petitioner and 49 against the Petitioner.There were no challengedballots.Thereafter, the Employer filed timely objections to conduct affecting the resultsof the election and duly served a copy of said objections on the Petitioner.A copyof the objections is attached hereto and marked "Exhibit 1."Pursuant to the provisions of Section 102.69 of the Rules and Regulations of theBoard, I have investigated said objections and make the following findings, con-clusions,and recommendations.Objection No. 1Here the Employer objects to the contents of the Petitioner's leaflet which itattaches to its objections as exhibit A.Apart from possible misrepresentations inthe leaflet, I find nothing objectionable therein, the text being typical of campaignpropaganda which the Board does not attempt to censor.The Employer, however, also argues generally that the information contained inthe leafletis ". . . false,fraudulent and deceptive."While so arguing, it submittedevidence of only one instance of an untruth. In the absence of more specificity, Ishall therefore limit my consideration and discussion only to that which the Em-ployer specifically points out as being false.The Employer's objection is directed to the following language in the leaflet:Question:What is the financial status of the Halsey-Taylor Company?Answer: The Company has sales amounting to $3,000,000 annually. Stock-holders in December 31, 1962 received a total of $2,350,807.. . .Investigation reveals that the Petitioner, utilizing the services of its research staff,was advised in writing that, among other things, the Employer's sales were estimatedto be in excess of $3 million annually and that its ". . . Net Worth (Stockholder'sEquity) totaled $2,350,807 on December 31, 1962." It was this information whichformed the basis for the question and answer set forth above although, as is obvious,the information was erroneously interpreted or transcribed when the leaflet was pre-pared. Investigation further discloses that in 1962 stockholders did receive dividendpayments, but these amounted to less than 2 percent of the amount which the leafletimplies they received.InHollywood Ceramics Company, Inc.,140 NLRB 221, the Board, at page 224,stated as follows:We believe that an election should be set aside only where there has been amisrepresentation or other similar campaign trickery, which involves a substan-tial departure from the truth, at a time which prevents the other party or partiesfrom making an effective reply, so that the misrepresentation, whether deliberateor not, may reasonably be expected to have a significant impact on the election.However, the mere fact that a message is inartistically or vaguely worded andsubject to different interpretations will not suffice to establish such misrepre-sentation as would lead us to set the election aside. Such ambiguities, likeextravagant promises, derogatory statements about the other party, and minordistortions of some facts, frequently occur in communication between persons.But even where a misrepresentation is shown to, have been substantial, theBoard may still refuse to set aside the election if it finds upon consideration ofall the circumstances that the statement would not be likely to have had a realimpact on the election.For example, the misrepresentation might have oc-curred in connection with an unimportant matter so that it could only havehada de minimiseffect.Or, it could have been so extreme as to put the em-ployees on notice of its lack of truth under the particular circumstances so thatthey could not reasonably have relied on the assertion.Or, the Board may findthat the employees possessed independent knowledge with which to evaluatethe statements.It is obvious that the statement that in 1962 stockholders received in excess of$2 million is a misrepresentation.It is similarly obvious that because-the-leafletwas distributed to employees at approximately 4 p.m. on February18-15 hours b^fore the first voting session was to begin-the Employer did not have time to makean effective reply.The remaining question therefore is whether the misrepresenta-tionmay reasonably be expected to have had a significant impact on the election.In my opinion it did. THE HALSEYW.TAYLOR COMPANY19I recognize that in election campaigns unions generally allude to an employer'sreluctance or refusal to treat its employees equitably.Such tactics, however, havelong been recognized by the Board as a form of propaganda which employees areable to evaluate.See,e.g.,Felix Bonura and George Weidert, d/b/a Felix EonuraCompany (Magnolia Broilers),119 NLRB 1620, footnote 2;Wheelerweld Division,C. H. Wheeler Manufacturing Company,118 NLRB 698. Here, however, the Peti-tioner grossly misrepresented the amount of disbursements made to stockholders in1962.While employees are interested in an employer's sales figures, since continuedsales obviously assure continued employment, they are also extremely interested inwhether they equitably share in that which their labor produces.The Petitioner'sanswer to the question it poses implies that in 1 month, an amount equal to almost80 percent of the Employer's annual sales was distributed to stockholders, therebyfurther implying that stockholders, rather than employees, are rewarded when.busi-ness conditions are favorable but that a more equitable distribution-presumablyonly through union representation-is possible.The only conclusion which em-ployees could reach under these circumstances is that the gross inequity of favoringstockholders to such an extent over employees could be remedied only by utilizingthe services of a bargaining representative.As such, I conclude that the misrepre-sentation exceeded the permissive bounds of propaganda and that the election, whichwas decided by a margin of only three votes, did not reflect thefreechoice of theemployees in selecting a bargaining representative.Nor do I believe that the amount alleged to have been distributed to stockholdersis such as to put employees on notice of its lack of truth, since I do not believe thatemployees, generally, are so familiar with corporate procedures, accounting prac-tices, and tax laws as to recognize the improbability of the Petitioner's statement.In addition, the fact that such a specific figure is used, that is $2,350,807, a figureapparently being correct to the last odd dollar, gives the statement a high degree ofauthenticity upon which employees reasonably could be expected to rely.More-over, employees may well have concluded that some of the alleged high dividendpayment to stockholders in 1962 may have been paid out of financial reserves orundivided profits of previous years.In view of the foregoing, I recommend therefore that Employer's objection No. 1be sustained.Objection No. 2Here the Employer objects on the ground that "The Petitioner, by and through itsorganizers and representatives, caused the official notices . . . of the election .. .to be defaced by marking an `x' in the union box on the sample ballots shownthereon ..." and also objects to the display of union propaganda throughout theplant.As to the defacement of the official notices, the evidence indicates that the Em-ployer removed such notices immediately upon discovering the defacement and, fur-ther, that the parties responsible for such defacement are unknown.Under thesecircumstances I find no basis for setting aside the election. See, e.g.,Duro FittingsCompany,123 NLRB 1568.As to the displayof union propagandathroughout the plant, the Employer hasoffered no evidence as to the nature or content of such propaganda. In the absenceof such evidence, I conclude that this allegation has no merit since the mere displayof propaganda is not in itself objectionable.I conclude therefore that objection No. 2 is without merit and recommend that itbe overruled.CONCLUSIONS AND RECOMMENDATIONSI conclude that Employer's objection No. 1 raises substantial and material issuesas to the validity of the election, has merit, and should be sustained. It is thereforerecommended that the election be set aside and a new election ordered. I furtherconclude that Employer's objection No. 2 is not supported by substantial evidenceand does not raise material issues of either fact or law with respect to the electionand should be overruled.EXHIBIT 1OBJECTIONSThe Halsey W. Taylor Company, Employer herein,doesherebyobject to the con-duct of the United Steelworkers of America, AFL-CIO,Petitioner herein, prior tothe election held February19,1964, amongst the employees of Employer wherein52 votes were cast for, and 49 votes werecast against, Petitioner,in the followingrespects: 20DECISIONS OF NATIONALLABOR RELATIONS BOARD1.At the end of the first shift at 4 P.M. on February 18, approximately 15 hoursbefore thepolls openedat 7 A.M. on February 19, 1964, the Petitioner, by andthrough its organizers and representatives, distributed to the employees of Employerand at the plant gate false, deceptive and fraudulent literature reasonably calculatedto affect the right of free choice of the employees of Employer in the election onFebruary 19. Such false, deceptive, and fraudulent literature was a written flyer, aphotocopy of which is attached hereto and marked Exhibit A, and was distributedat such a time that it was impossible for Employer to demonstrate the falsity thereofand the employees did not have sufficient information so as to know of the falsityand misleading nature of such literature.2.On February 17 and 18 the Petitioner, by and through its organizers and repre-sentatives, caused the official notices of the forthcoming election which were postedthroughout Employer's plant to be defaced by marking an "X" in the union box onthe sample ballots shown thereon; the walls, girders, and equipment in at least fourteendifferent places in Employer's plant were defaced with union propaganda; and a55 inch by 15 inch union propaganda sign was hung on Employer's fence adjacent tothe employee entrance during the evening of February 18 and was only discoveredand removed 45 minutes before the polls opened on February 19.Employer says that the campaign literature distributed by Petitioner 15 hours be-fore the opening of the polls is completely false and fraudulent; the claimed profitsof shareholders is false; and the clear implication that the Petitioner would preservethe Employer's current benefits of employment and require the Employer or itsshareholders to disgorge its so-called profits to the employees if they voted for theunion is completely false, fraudulent and deceptive.Employer further believes thatthe claim of the benefits to the employees of a company organized four years ago inthe area are also false.Further, such literature is deceptive in attempting to conveythe idea to the employees that the National Labor Relations Board is supporting thethe Petitioner.Employer further believes that the magnitude of the fraud and deception prac-ticed by the Petitioner is evidenced by the fact that 4 days before the election thePetitioner held a meeting to determine whether to call off the election because oflack of interest of the employees in the Petitioner.WHEREFORE, Employer requests that the National Labor Relations Board set asidethe results of the election, which were 52 for and 49 against Petitioner with 6 eligiblevoters not voting, and order a new election under such circumstances as to permitthe employees to exercise a free choice as to whether or not they wish Petitioner. torepresent them.Respectfully submitted.THE HALSEY W. TAYLOR COMPANY,By (S) JAMES W. FREY,ItsAttorney.Copy of the foregoing objections mailed this 21st day of February, 1964 to thePetitioner to the attention of Russell Thomas, its Sub-District Director.(S)JAMES W. FREY,Attorney for Employer.EXHIBIT AMEMO FOR THE BENEFIT OF THE EMPLOYEES OF THE HALSEY-TAYLOR COMPANYFollowing will be the answers to some of the questions that have risen through-out the Company. I hope that these answers will enlighten the employees so theycannot be used as concerted seeds of discontent to persuade the employees to voteagainst the United Steelworkers of America:Question:Do the employees lose any benefits that they now have if they join theUnited Steelworkers of America?Answer:When the Steelworkers negotiate a standard contract with the Halsey-Taylor Company, there will be a section of the contract which will state that anybenefits the employees now enjoy will remain in effect for the duration of the contract.Question:Will the Company pay for the hospitalization, surgical, and life insur-ance benefits?Answer: You will have a standard Steelworkers' contract that is non-contributoryby the employees, and the Company will pay all of the premiums.Question:When does an employee become eligible to participate in the PensionPlan?Who pays. for it?Answer: All employees of the Halsey-Taylor Company will be eligible. from thefirstday they are hired.. The Company, starting as of the hiring date, will put somany cents, per, hour. .for each hour worked by the employees into a pension fundthat will be administered by a joint committee of the Company and the Union. BERGER POLISHING, INC.21Question:Will the Company go out of business if organized by the United Steel-workers of America?Answer: One plant, your neighbor, the Warren Metal Decorating Company, whichwas organized in 1960, told the employees that they would have to move out of thearea or close the plant.At that time, they had 74 employees with a very low wagerate and no fringe benefits.Today the Warren Metal Decorating Company employsaround 150 people, and has more and better benefits than the basic steel companies.Question:What is the financial status of the Halsey-Taylor CompanyAnswer: The Companyhas sales amountingto $3,000,000 annually. Stock hold-ers in December 31, 1962 received a total of $2,350,807.At the present time thecurrent assets are four times the current liabilities. It is considered that when theassets aretwo times the current liabilities a company is making a substantial profit.The Company is using this profit, not to compensate the employees for their workwith the Company, but for the purpose, now, of reprisal against their employees,such as has been going on with one of the employees of the Company at the presenttime.If you continue to allow this Company to shirk its responsibilities you may be thenext employee unjustly discharged, and forced into poverty, with the Company will-ing to spend thousands of dollars to defy the Federal Agencies.How can you copewith a Company that is defying the National Labor Relations Board, which is anagency of the Federal Government?Question:Will there be a pure wage inequity program for job classification estab-lished in the Company?Answer: During contract negotiations, the Steelworkers will have an industrialengineerwho will accompany the committee, that will negotiate a true classificationfor jobs in the plant, which will standardize the wage scale.RUSSELL THOMAS,Sub-District Director, United Steelworkers of America.Berger Polishing,Inc.andLocal10,MetalPolishers,Buffers,Platers & Helpers, International Union,AFL-CIO.Cases Nos.13-CA-5515 and 13-CA-5515-2.May 20, 1964DECISION AND ORDEROn November 4, 1963, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices, and recommendedthat the allegations of the complaint pertaining thereto be dismissed.Thereafter, Respondent filed exceptions to the Trial Examiner's De-cision and a supporting brief, and the General Counsel filed a briefin support of the Trial Examiner's Decision, and a brief in answer toRespondent's exceptions and brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The147 NLRB No. 7.